number release date id office uilc cca-831316-12 -------------------------- from --------------------- sent friday date pm to -------------------- cc subject cca --------- this email is in response to your questions about a taxpayer who received an overpayment from her employer’s qualified_plan in ------- the overpayment herein referred to as dollar_figurex was in addition to a lump sum payment to which the taxpayer was entitled the taxpayer was provided an erroneous form 1099-r and in good_faith believed that the entire distribution was an eligible_rollover_distribution based on that erroneous information the taxpayer rolled over the entire distribution into an individual_retirement_account ira in ------- the taxpayer excluded the dollar_figurex from her gross_income on her form_1040 for ------- based on the same erroneous information that the dollar_figurex was an eligible_rollover_distribution then in ------- her former employer informed her of the error and she withdrew the dollar_figurex from her ira in ------- the taxpayer was age when she withdrew the dollar_figurex in general sec_402 provides that first you ask whether the dollar_figurex was taxable in ------- any amount actually distributed to a distributee from a qualified_plan described in sec_401 will be taxable to the distributee in the taxable_year of distribution under sec_72 relating to annuities sec_402 applies to any distribution from a qualified_plan even an overpayment see revrul_2002_84 2002_50_irb_953 sec_402 provides that an eligible_rollover_distribution that is rolled over to an eligible_retirement_plan is not includible in gross_income for the taxable_year in which paid however both the operative language of sec_402 and the definition of eligible_rollover_distribution in sec_402 limit the applicability of the exclusion for rollovers to distributions of any portion of the balance_to_the_credit of an employee in a qualified_trust contrary to the information the taxpayer was provided the dollar_figurex exceeded her balance in the qualified_trust and was not eligible for the exclusion in sec_402 based on the corrected information she should have treated the dollar_figurex as taxable under sec_72 in ------- next you ask whether the distribution of the overpayment from the taxpayer’s ira was taxable in ------- sec_408 provides that except as otherwise provided any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 thus unless an exception applies the amount distributed in ------- would be taxable to the taxpayer in that year the taxpayer asserts that her --------distribution falls within an exception for distributions of excess rollover_contributions under sec_408 the exception in sec_408 only applies if the taxpayer reasonably relies on information supplied pursuant to subchapter_f for determining the amount of the rollover but the information was erroneous the taxpayer asserts that she rolled the dollar_figurex into her ira based on information supplied on a form 1099-r that stated that the amount of the overpayment was an eligible_rollover_distribution but that she now knows the information was erroneous and as a result the dollar_figurex distribution in ------- is excludable under sec_408 however the duty_of_consistency precludes this result because it is contrary to the position she took on her ------- return the duty_of_consistency is an affirmative defense that prevents a party usually the taxpayer from taking a tax position with respect to a tax_year and then taking a contrary position in a subsequent year as it applies to a taxpayer the three elements of the duty_of_consistency are the taxpayer made a representation for tax purposes in one tax_year the commissioner acquiesces to the representation or relies on it and the taxpayer desires to change the representation in a later tax_year after the statute_of_limitations bars an adjustment to the earlier year 109_tc_290 aff’d without published opinion 212_f3d_600 11th cir see also 461_f3d_1080 9th cir 231_f3d_541 9th cir and 100_f3d_778 10th cir in this case the taxpayer excluded the dollar_figurex from her gross_income in ------- based on the position that the dollar_figurex was an eligible_rollover_distribution the service relied on that information when it did not assess tax on the dollar_figurex for ------- now new information has come to light that the dollar_figurex was in fact not an eligible_rollover_distribution and the taxpayer seeks to exclude the dollar_figurex from her gross_income in ------- based on this new information however the duty_of_consistency prevents the taxpayer from basing her ------- return on one set of facts that the dollar_figurex was an eligible_rollover_distribution and basing her --------- return on a different set of facts that the dollar_figurex was not an eligible_rollover_distribution even if the service were to accept an amended ------- return with the new information on it the time period during which the service could have assessed the tax on the dollar_figurex for -- ------- has expired and the service’s reliance on the misinformation on the ------- return cannot be undone accordingly she is precluded from claiming the exception under sec_408 on her ------- return and the distribution of the dollar_figurex from her ira was taxable under sec_72 in ------- notably the sec_408 exception could have applied if the time period for assessing the tax on the dollar_figurex for ------- had not expired in that case after consistently applying the new information to both ------- and ------- the overpayment would be included in her gross_income for ------- but not for ------- finally you ask whether the taxpayer is liable for the excise_tax under sec_4973 for the years ------- through ------- sec_4973 imposes an excise_tax equal to of the amount of excess_contributions in an ira in the case of an ira sec_4973 defines excess_contributions to be the sum of the excess of the amount contributed for the taxable_year to the account other than a contribution to a roth_ira or a rollover_contribution described in sec_402 sec_403 sec_403 sec_408 or sec_457 over the amount allowable as a deduction under sec_219 plus the amount of excess_contributions for the previous taxable_year minus certain distributions and the amount allowable as a deduction under sec_219 for the taxable_year in this case the excise_tax applies to the amount of the excess_contribution in each year from ------- through ------- assuming that the taxpayer made no ira contributions other than the ones described in your question the excess_contribution for ------- was equal to the amount of the overpayment that the taxpayer contributed to the ira minus the sec_219 limit for ------- the excess_contribution for ------- was equal to the excess_contribution for ------- minus the sec_219 limit for ------- each year the excess_contribution is reduced by the sec_219 limit for that year less any ira contributions actually made by the taxpayer in that year the taxpayer paid the excise_taxes and is now seeking a refund note that the taxpayer may not assert the duty_of_consistency to generate a refund of these excise_taxes the duty_of_consistency is an affirmative defense against the party seeking to change its own prior representation changing positions and the inaccurate information provided in ------- cannot be used to require the service to refund the excise_taxes in this case it is the taxpayer not the service that is we have not addressed any potential statute_of_limitations questions regarding the excise_tax nor have we raised any issues regarding corrections and relief from the sec_4973 excise_tax involving overpayments from qualified_plans under the employee_plans_compliance_resolution_system see revproc_2008_50 i r b this document may not be used or cited as precedent sec_6110 of the internal_revenue_code
